
	

115 SRES 512 ATS: Designating the week of May 13 through May 19, 2018, as “National Police Week”.
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 512
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2018
			Mr. Grassley (for himself, Mrs. Feinstein, Ms. Murkowski, Ms. Heitkamp, Mr. Young, Mr. King, Mr. Tillis, Mr. Markey, Mr. Cruz, Mr. Whitehouse, Mr. Blunt, Mr. Brown, Mr. Crapo, Mrs. Gillibrand, Mr. Portman, Ms. Hassan, Mr. Toomey, Mr. Peters, Mr. Moran, Ms. Klobuchar, Mr. Cassidy, Mr. Carper, Mr. Alexander, Mr. Coons, Mr. Scott, Mr. Nelson, Mr. Rounds, Mr. Manchin, Ms. Collins, Mrs. McCaskill, Mr. Daines, Mr. Kaine, Mr. Johnson, Ms. Baldwin, Mr. Isakson, Mr. Donnelly, Mrs. Capito, Ms. Duckworth, Mr. Cornyn, Mrs. Murray, Mr. Lankford, Ms. Cortez Masto, Mrs. Ernst, Mrs. Shaheen, Mr. Corker, Mr. Tester, Mr. Enzi, Mr. Casey, Mr. Kennedy, Mr. Blumenthal, Mr. Hoeven, Mr. Jones, Mr. McConnell, Ms. Smith, Mr. Sullivan, Mr. Leahy, Mr. Perdue, Mr. Booker, Mr. Heller, Mr. Durbin, Mr. Cotton, Mr. Van Hollen, Mr. Lee, Ms. Cantwell, Mr. Roberts, Mr. Reed, Mr. Hatch, Mr. Wyden, Mrs. Fischer, Mr. Rubio, Mrs. Hyde-Smith, Mr. McCain, Mr. Boozman, Mr. Gardner, Mr. Barrasso, Mr. Inhofe, and Mr. Thune) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of May 13 through May 19, 2018, as National Police Week.
	
	
 Whereas Federal, State, local, and Tribal police officers, sheriffs, and other law enforcement officers across the United States serve with valor, dignity and integrity;
 Whereas law enforcement officers are charged with pursuing justice for all individuals and performing their duties with fidelity to the constitutional and civil rights of the public they serve;
 Whereas law enforcement officers swear an oath to uphold the public trust despite the fact that through the performance of their duties, they too may become targets for senseless acts of violence;
 Whereas, in 1962, President John Fitzgerald Kennedy signed the Joint Resolution entitled Joint Resolution to authorize the President to proclaim May 15 of each year as Peace Officers Memorial Day and the calendar week of each year during which such May 15 occurs as Police Week, approved October 1, 1962 (36 U.S.C. 136) (referred to in this preamble as the Joint Resolution), which authorizes the President of the United States to proclaim May 15 of every year as Peace Officers Memorial Day in honor of the Federal, State, and municipal officers who have been killed or disabled in the line of duty;
 Whereas the Joint Resolution also authorizes the President to designate the week in which Peace Officers Memorial Day falls as National Police Week;
 Whereas the National Law Enforcement Officers Memorial, dedicated on October 15, 1991, is the national monument to honor those law enforcement officers who have died in the line of duty;
 Whereas the 37th Annual National Peace Officers Memorial Service, held this year, will honor the 129 law enforcement officers killed in the line of duty in 2017, including Stephen L. Ackerman, Ryan M. Albin, Aaron W. Allan, Damon C. Allen, Colt E. Allery, Shawn T. Anderson, Stephen J. Ballard, Curtis A. Bartlett, Berke M.M. Bates, Matthew S. Baxter, Justin L. Beard, Curtis B. Billue, William T. Bishop, Curtis W. Blackbird, Anthony J. Borostowski, Keith W. Boyer, Timothy A. Braden, Kevin J. Brewer, Julie A. England Bridges, Thomas C. Bunker, Mark J. Burbridge, Michael C. Butler, Meggan L. Callahan, Andrew J. Camilleri, Sr., James E. Chapman, Lucas F. Chellew, James E. Clark, Debra L. Clayton, Sander B. Cohen, Sean F. Cookson, Kenneth M. Copeland, Carl T. Cosper, Jr., Jaimie J.A. Cox, Aaron L. Crook, Henry J. Cullen III, Veronica S. Darden, Joel R. Davis, Benjamin A. De Los Santos-Barbosa, Nathan M. Desjardins, Mark G. Diebold, Steven E. DiSario, Bernard W. Domagala, Kenneth J. Doyle, Donald W. Durr, Floyd East, Jr., David J. Fahey, Jr., Brian S. Falb, Miosotis P. Familia, Jason M. Fann, Steven R. Floyd, Sr., Michael R. Foley, Robert A. French, Jason A. Garner, Randall S. Gibson, Jonathan W.R. Ginka, Nathan B. Graves, Clinton F. Greenwood, Thomas J. Hannon, Jason G. Harris, Charleston V. Hartfield, Kevin M. Haverly, Kristen N. Hearne, Joe W. Heddy, Jr., Devin P. Hodges, David J. Hoefler, Richard S. Howard III, Stephen R. Jenkins, Sr., Robert J. Johnson, Donald O. Kimbrough, Stephen T. Kubinski, Houston J. Largo, Paul Lazinsky, Craig E. Lehner, Justin A. Leo, Norman C. Lewis, Angel L. Lorenzo-Gonzalez, Michael D. Louviere, Kevin C. Mainhart, Elias Martinez, Rogelio Martinez, William A. Mathews, Hector L. Matias-Torres, Steven D. McDonald, Marcus A. McNeil, Gregory M. Meagher, Mark L. Mecham, Roberto Medina-Mariani, Jay R. Memmelaar, Jr., D. Heath Meyer, Gary L. Michael, Jr., Michael P. Middlebrook, Christopher J. Monica, Joshua S. Montaad, Mason P. Moore, Isaac Morales, Miguel I. Moreno, Marvin S. Moyer, Eric W. Mumaw, Raymond A. Murrell, Thomas P. Nipper, Rickey O’Donald, Terrence S. O’Hara, Timothy J. O’Neill, Eric B. Overall, Chad W. Parque, Zackari S. Parrish III, Steve A. Perez, Monty D. Platt, Daniel K. Rebman, Jr., Nicholas A. Rodman, Robert P. Rumfelt, Wendy L. Shannon, Brian D. Shaw, Justin J. Smith, Michael P. Stewart III, Sean M. Suiter, Matthew L. Tarentino, Shana R. Tedder, Jimmy D. Tennyson, Justin M. Terney, David Torres-Chaparro, Andre H. Van Vegten, David J. Wade, Jerry R. Walker, James M. Wallace, Michael T. Walter, Patrick N. Weatherford, Jason T. Weiland, and Elise A. Ybarra; and
 Whereas, since the beginning of 2018, more than 50 law enforcement officers from across the United States have made the ultimate sacrifice: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of May 13 through May 19, 2018, as National Police Week;
 (2)expresses strong support for law enforcement officers across the United States in their efforts to build safer and more secure communities;
 (3)recognizes the need to ensure that law enforcement officers have the equipment, training, and resources necessary to protect their health and safety while they are protecting the public;
 (4)recognizes the members of the law enforcement community for their selfless acts of bravery; (5)acknowledges that police officers and other law enforcement personnel who have made the ultimate sacrifice should be remembered and honored;
 (6)expresses condolences to the loved ones of each law enforcement officer who has made the ultimate sacrifice in the line of duty; and
 (7)encourages the people of the United States to observe National Police Week with appropriate ceremonies and activities that promote awareness of the vital role law enforcement officers perform safeguarding the public trust for the United States.
